 

IN THE UNITED STATES DISTRICT COURT MAY 13 2019
FOR THE DISTRICT OF MONTANA

Clerk, U S District Court

BILLINGS DIVISION Disinict oi Matans
UNITED STATES OF AMERICA,
CR 05-110-BLG-SPW
Plaintiff,
Vs. ORDER
MARK BUTLER,
Defendant.

 

 

Upon the Defendant’s Unopposed Motion to Terminate Supervised Release
(Doc. 44), pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(c)(2), and
good cause being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Mark Butler’s supervised release is terminated as of the date of this Order.

The Clerk shall forthwith notify the parties and the U.S. Probation Office of
the making of this Order.

YA
DATED this #7 day of May, 2019.

x “btn.
SUSAN P. WATTERS
United States District Judge
